tax_exempt_and_government_entities_division number release date uil code department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx date oct person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective july 20xx for the following reason s you have made a material_change in your organization's purpose and activities revrul_58_617 provides that an organization's exempt status will remain in effect only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation as such fails to meet the operational requirements to continue its exemption status under sec_501 you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 organizations that are described in sec_501 and sec_501 must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements of internal_revenue_code sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization arc no longer deductible under sec_170 of the internal_revenue_code effective july 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all subsequent years i processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory judgement please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the sel vices of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate sel vice tas isan independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number arc shown in the heading of this letter lunmame qeokr maria hooke director eo examinations publication envelope sincerely yours enclosures department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hook director eo examinations enclosures form 886-a form_6018 publication publication letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service addendum year period ended june 20xx issues whether exemption as an organization described in the internal_revenue_code irc sec_501 because of no operation or activity since 20xx which includes the year of examination continues to qualify for facts as a non-profit corporation on june 19xx and amended on august was incorporated under the laws of the state of 19xx for the purposes of the following to provide dental care to all the sick and injured who may come to it for diagnosis treatment and care without regard to race color creed sex or age to engage as a professional_service_corporation in the practice of the profession of dentistry as authorized by article of the business corporation law was recognized to be on february 19xx exempt from federal_income_tax as an organization described in sec_501 to carry on any activities whatsoever that this corporation deem proper or convenient in connection with the foregoing purpose or that it may deem calculated directly or indirectly to improve the interests thereof and to have to exercise all powers conferred by the laws of the state of on corporations formed under the laws pursuant to which and under which this corporation is formed as such laws are now in effect or may at any time hereafter be amended and to do any and all things hereinabove set forth to the same extent and as fully as natural persons might or could do alone or in connection with other persons firms associations or corporations and in any part of the world sec_501 and a governmental_unit under sec_170 and organization’s annual budget which is subject_to the approval of includes the funds solely for the payment of salaries and related benefits to the organizations employees per review of articles of incorporation and f1023 application_for recognition of exemption financial support attachment b enclosed in the eo’s determination file the sole source of the organization’s financial support is the in letter dated may 20xx the organization wrote during the years between 19xx which is an exempt_organization under department of the treasury - internal_revenue_service form 886-arev funds the page -1- form_886 a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service addendum - year period ended june 20xx and approximately 20xx funding from trained dental residents at received continuous to employ attending dentists who provided patient care and that funding ceased in approximately 20xx during discussion on may 20xx the organization’s president stated the has ceased to receive funding from the in 20xx and has been inactive since 20xx according tothe department of state division of corporations the organization is still active law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in department of the treasury - internal_revenue_service form 886-a rev page -2- addendum form_8 a department of the treasury - internal_revenue_service explanation of items year period ended name of taxpayer june 20xx sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code taxpayer's position the organization’s president declared that the organization has no operational or financial activities during the years between 19xx and approximately 20xx received continuous funding from to employ attending dentists who provided patient care and trained dental that funding ceased in approximately 20xx residents at government's position and conclusion as demonstrated in revrul_58_617 an organization’s exempt status will remain in effect only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation in the organization has been inactive the case of for several years and there have been no activities conducted the sole financial activity is from the remaining interest_income and investment_income of the eo as fails to meet the operational requirements such to continue its exemption status under sec_501 therefore the effective revocation date will be july 20xx on may 20xx agent discussed proposed revocation of the organization’s exempt status as organization is no longer operating for an exempt_purpose if you agree to this conclusion please sign the attached forms if you disagree please submit a statement of your position form 886-a crev department of the treasury - internal_revenue_service page -3-
